Order, Supreme Court, Extraordinary Special and Trial Term, New York County of June 25,1974, setting bail in the amount of $50,000 unanimously modified, on the law and in the exercise of discretion, to reduce the amount of bail to $25,000, and as so modified, the order is affirmed, and a writ of habeas corpus is granted to the extent of reducing bail as aforesaid. The Judge at Criminal Trial Term Part 30 properly exercised his discretion to refuse to consider the application for a writ of habeas corpus on the question of bail set in the Extraordinary Special and Trial Term (Judiciary Law, § 149, subd. 2). Considering the entire record and circumstances, including the nature of the charges as well as petitioner’s background, we find that the amount set for bail was excessive to the extent indicated. Concur—McGivern, P. J., Nunez, Kupferman, Murphy and Tilzer, JJ.